Citation Nr: 0835423	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-15 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
sinusitis. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1977 to April 1980 and from October 1989 to July 1997.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision that, in pertinent 
part, continued a noncompensable rating for sinusitis.  An 
April 2005 rating decision increased the rating for sinusitis 
to 10 percent.  In February 2007, the case was before the 
Board, at which time it this mater was remanded for further 
development.


FINDING OF FACT

Pursuant to the Board's February 2007 remand, the veteran, by 
a March 2007 letter, was requested to assist the RO in 
securing pertinent evidence necessary to adjudicate his claim 
for increase; he did not respond to the letter.


CONCLUSION OF LAW

Evidence requested in connection with the veteran's claim for 
an increased rating has not been provided within one year 
after the date of request, and the appeal in this matter is 
considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.158 (a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

By letters in October 2003 and, pursuant to the February 2007 
Board remand, in March 2007 the veteran was provided notice 
of evidence needed to support his claim and advised of his 
and VA's responsibilities in the development of the claim.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice in a claim for an increased 
rating requires that VA notify the claimant that, to 
substantiate such claim (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

The VCAA letters in this case do not contain the level of 
specificity set forth in Vazquez-Flores.  While there has 
been a notice defect which is presumed prejudicial, the Board 
finds that the veteran has not been prejudiced by such defect 
because the record reflects that he has substantially 
complete actual knowledge of the information mandated by the 
notice requirements which was not included in the notice 
provided, and has had ample opportunity to meaningfully 
participate in the adjudicatory process; he is well aware of 
what is needed to substantiate the claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Specifically, the 
veteran's May 2005 statement reflect actual knowledge of the 
applicable rating criteria, and the descriptions he provided 
regarding the effect the disability has on his employability 
and daily life indicate an awareness on his part that such 
information is pertinent in substantiating a claim for a 
higher rating.  In Vazquez-Flores the Court held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate the claim.  
Vazquez-Flores, at 48, citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  Finally, rating decisions included 
discussions of the applicable rating criteria, and those 
criteria were set forth in further detail in the April  2005 
statement of the case (SOC), as well as the February 2007 
Board Remand.  The case was readjudicated by the May 2008 
supplemental SOC (after the veteran had ample opportunity to 
respond).

As the veteran has abandoned the claim on appeal, discussion 
of VA's duty to assist would be pointless (particularly since 
the development deemed necessary requires the veteran's 
cooperation, which is not forthcoming).

Factual Background  and Analysis

Where evidence requested in connection with a claim for 
increase is not furnished within 1 year after the date of 
request, the claim will [emphasis added] be considered 
abandoned.  38 C.F.R. § 3.158(a).

The veteran had advised VA examiners (on examinations 
scheduled in conjunction with his claim for increase) that he 
had flare-ups of sinusitis several times a year (including 
during periods of time encompassed by this appeal), and at 
such times received treatment from private treatment 
providers.  The reports of such treatment would be pertinent 
(perhaps even dispositive) evidence in the matter at hand.  
Consequently the Board found that further development for 
such evidence was necessary.  The Board's February 2007 
Remand ordered such development.  The Remand advised the 
veteran of the consequences of a failure to cooperate with 
the development (i.e. that the claim would be considered 
abandoned under 38 C.F.R. § 3.158). 
Pursuant to the remand instructions, the RO (by letter in 
March 2007) asked the veteran to submit or identify, and 
provide releases for (VA to secure) the needed records.  The 
letter noted that the RO would await the veteran's response 
and would then take further action on his claim.  He did not 
respond to this letter, and the case was returned to the 
Board. 

As the veteran has been unresponsive to the RO's requests for 
critical information, and had been advised of the 
consequences of such unresponsiveness, the Board finds no 
recourse but to conclude that he has abandoned his appeal.  
See 38 C.F.R. § 3.158 and Hyson v. Brown, 5 Vet. App. 262 
(1993).

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears to be the case here. In light of the 
abandonment of the appeal, there remains no allegation of 
error of fact or law for appellate consideration.  Under 
38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.


ORDER

Because the veteran has abandoned his claim in the matter, 
the appeal seeking a rating in excess of 10 percent for 
sinusitis is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


